Name: Commission Regulation (EEC) No 1745/85 of 26 June 1985 amending Regulation (EEC) No 2290/83 laying down provisions for the implementation of Articles 50 to 59 of Council Regulation (EEC) No 918/83 setting up a Community system of reliefs from customs duty
 Type: Regulation
 Subject Matter: culture and religion;  tariff policy;  organisation of teaching;  information technology and data processing;  mechanical engineering
 Date Published: nan

 Avis juridique important|31985R1745Commission Regulation (EEC) No 1745/85 of 26 June 1985 amending Regulation (EEC) No 2290/83 laying down provisions for the implementation of Articles 50 to 59 of Council Regulation (EEC) No 918/83 setting up a Community system of reliefs from customs duty Official Journal L 167 , 27/06/1985 P. 0021 - 0022 Finnish special edition: Chapter 2 Volume 4 P. 0061 Spanish special edition: Chapter 02 Volume 13 P. 0222 Swedish special edition: Chapter 2 Volume 4 P. 0061 Portuguese special edition Chapter 02 Volume 13 P. 0222 *****COMMISSION REGULATION (EEC) No 1745/85 of 26 June 1985 amending Regulation (EEC) No 2290/83 laying down provisions for the implementation of Articles 50 to 59 of Council Regulation (EEC) No 918/83 setting up a Community system of reliefs from customs duty THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council regard (EEC) No 918/83 of 28 March 1983 setting up a Community system of reliefs from customs duty (1), and in particular Article 143 thereof, Whereas Article 2 (1) of Commission Regulation (EEC) No 2290/83 (2) inter alia obliges the establishment or organization to which the goods are consigned to use the imported goods exclusively for non-commercial purposes within the meaning of the second indent of Article 54 of the basic Regulation; whereas this requirement does not emerge from the provisions of the basic Regulation as regards goods imported under Article 51 of the said basic Regulation; whereas the wording of Article 2 (1) of Regulation (EEC) No 2290/83 must be amended accordingly; Whereas the experience gained since the entry into force of Regulation (EEC) No 2290/83 has shown that the phrase to be entered on Control Copy T No 5 does not correctly inform the customs authorities of the Member State of destination of their obligation to ensure that the organization receiving the instrument or apparatus will use it in accordance with the conditions laid down for the continued grant of relief of customs duty; whereas that phrase ought therefore to be amended; Whereas Article 16 (1) of Regulation (EEC) No 2290/83 provides that each Member State shall send the Commission a list of the instruments, apparatus, spare parts, components, accessories and tools of which the price or the value for customs purposes exceeds 3 000 ECU and for which it has authorized admission free of import duties under Article 7 (1) or 14 (1); whereas this threshold was set in 1980, because Regulation (EEC) No 2290/83 reproduced, unchanged, the threshold set in Commission Regulation (EEC) No 2784/79 (3) which was formerly applicable; whereas this threshold has not been amended since; Whereas it would seem appropriate to raise this threshold to 5 000 ECU; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Duty-Free Arrangements, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 2290/83 is hereby amended as follows: 1. Article 2 (1) is replaced by the following: '1. The admission free of import duties of educational, scientific and cultural materials referred to in Article 51, 52 (1), 53 and 56 of the basic Regulation, hereinafter referred to as "goods", shall entail the following obligations on the part of the establishment or organization to which the goods are consigned: - to dispatch the goods in question directly to the declared place of destination, - to account for them in its inventory, - to facilitate any verification which the competent authorities consider necessary in order to ensure that the conditions for granting admission free of import duties are satisfied, or remain satisfied. In addition, in the case of goods referred to in Articles 52 (1), 53 and 56 of the basic Regulation, it shall entail the obligation on the part of the establishment or organization to which the goods are consigned to use the abovementioned goods exclusively for non-commercial purposes within the meaning of the second indent of Article 54 of the basic Regulation.' 2. Article 3 (2) is replaced by the following: '2. Where the establishment or organization to which the goods are lent, hired out or transferred is situated in a Member State other than that in which the establishment that lent, hired out or transferred the goods is situated, upon the dispatch of such goods the competent customs office of the Member State of dispatch shall issue a Control Copy T No 5 in accordance with the rules laid down in Regulation (EEC) No 223/77 in order to ensure that such goods are put to a use entitling them to continue to qualify for admission free of import duties. For this purpose, the said Control Copy shall include, in box 104 under the heading "other", one of the following - "UNESCO-varer: Fortsat fritagelse betinget af overholdelse af artikel 57, stk. 2, foerste afsnit, i forordning (EOEF) nr. 918/83"; - "UNESCO-Gegenstand: Weitergewaehrung der Zollbefreiung abhaengig von der Voraussetzung des Artikels 57 Absatz 2 erster Unterabsatz der Verordnung (EWG) Nr. 918/83"; - "AntikeÃ ­meno UNESCO: DiatÃ ­risi tis atÃ ©leias exartÃ ³meni apÃ ³ tin tÃ ­risi toy Ã ¡rthroy 57 parÃ ¡grafos 2 prÃ ³to edÃ ¡fio toy kanonismoÃ ½ (EOK) arith. 918/83"; - "UNESCO goods: continuation of relief subject to compliance with the first subparagraph of Article 57 (2) of Regulation (EEC) No 918/83"; - "Objet UNESCO: maintien de la franchise subordonnÃ © au respect de l'article 57 paragraphe 2 premier alinÃ ©a du rÃ ¨glement (CEE) no 918/83"; - "Oggetto UNESCO: Ã ¨ mantenuta la franchigia a condizione che venga rispettato l'articolo 57 paragrafo 2, primo comma del regolamento (CEE) n. 918/83"; - "UNESCO-voorwerp: handhaving van de vrijstelling is afhankelijk van de nakoming van artikel 57, lid 2, eerste alinea, van Verordening (EEG) nr. 918/83".' 3. Article 16 (1) is replaced by the following: '1. Each Member State shall send the Commission a list of the instruments, apparatus, spare parts, components, accessories and tools of which the price or the value for customs purposes exceeds 5 000 ECU and for which it has authorized admission free of import duties under Article 7 (1) or Article 14 (1).' Article 2 This Regulation shall into force on 1 July 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 June 1985. For the Commission COCKFIELD Vice-President (1) OJ No L 105, 23. 4. 1983, p. 1. (2) OJ No L 220, 11. 8. 1983, p. 20. (3) OJ No L 318, 13. 12. 1979, p. 32.